DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 11/9/2020 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-70 and 97-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 99 defines the scope of the projecting ribs in terms of the ribs’ relationship to the vertical height of the accessory.  Specifically, lines 1-4 of claim 65 recites "the inwardly projecting ribs are spaced from the upwardly facing bottom surface a distance substantially equal to a vertical distance from a bottom surface of the accessory to a top surface of the clamp portions of the accessory”.  The claims, however, do not explicitly define holster projecting ribs and handgun accessory in combination. Because of this conflict, the claim must be amended to positively recite the combination or the features of the projecting ribs must be defined by other explicit means. 
Claim 99 recites the limitation "the upwardly facing bottom surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 66-70 and 97-99 are rejected for incorporating the indefinite limitations of claim 65 by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 65, 68-70, and 97-99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews (US 6112962).
Matthews discloses a holster for receiving a handgun and an accessory attached to the handgun, the holster comprising: a holster body comprising a wall defining an interior (14), the wall of the holster body comprising a port side wall portion and a starboard side wall portion, each wall portion comprising an inwardly projecting rib (16. 17; see Fig. 2B), the inwardly projecting ribs dividing the interior into an upper first cavity portion and a lower second cavity portion (see Fig. 2B), the first cavity portion being dimensioned to receive a slide of the handgun in a spaced relationship from three sides thereof (see Fig. 2B), the second cavity portion being dimensioned to receive the accessory (see Fig. 2B), the holster body configured such that a conforming engagement is formed between the accessory and the holster body when the accessory 
Matthews further discloses the holster body comprises a stop projection (29) extending from the body into the cavity and positioned to engage a forward facing surface of the accessory when the accessory and handgun attached thereto are holstered (see Fig. #); a starboard shelf extending into the cavity from the starboard wall portion, the starboard shelf comprising a rearward facing starboard stop surface (see Fig. 1A; unnumbered block surrounding 32); a port shelf extending into the cavity from the port wall portion, the port shelf comprising a rearward facing port stop surface (see Fig. 3; unnumbered block below 29); each inwardly projecting rib is capable of engaging the accessory at shoulders on clamp portions of the accessory (see Fig. 2B); and the inwardly projecting ribs are spaced from the upwardly facing bottom surface a distance substantially equal to a vertical distance from a bottom surface of the accessory to a top surface of the clamp portions of the accessory (functional/intended use, dependent entirely on size of accessory which is not part of the claims).
Matthews further discloses an upwardly facing surface of the wall that engages a downwardly facing surface of the accessory (Fig. 1A; unnumbered block surrounding 32); a retention mechanism supported by the wall of the holster body (37+41)), the retention mechanism comprising a spring member (41), the spring member being secured with respect to the wall at a first end thereof, the spring member extending rearwardly along an exterior surface of the wall (see Figs. 5-7), the second end of the spring member fixed to a blocking portion (39), the blocking portion positioned .

Allowable Subject Matter
Claims 66 and 67 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 1, 2021